Title: To Benjamin Franklin from Antoine-Laurent Lavoisier, 26 July 1780
From: Lavoisier, Antoine-Laurent
To: Franklin, Benjamin


MonsieurParis 26. juillet 1780./
Le S. fouquet qui aura lhonneur de vous remettre la présente lettre, est un sujet intelligent, attaché très anciennement au Service des poudres de france, qui a passé il y a quelques années en amérique, pour y construire des fabriques de poudre. L’objet de son voyage se trouvant rempli à la Satisfaction du congrès des etats unis, il vient de repasser en france. Le congrès avoit pris l’engagement de faire les frais de son retour, et il avoit été embarqué à cet effet Sur la frégate la considération, armée par le Congrès pour ramener M. Gérard en france. Le gros tems ayant obligé ce batiment de relacher à la martinique, le S. fouquet y est resté cinq mois à Ses frais, et pendant cet intervalle de tems, il a dépensé beaucoup d’argent, de sorte que l’objet du congrès, qui étoit de le renvoyer en france sans qu’il lui en Coutat rien, ne Se trouve point rempli. Dans ces circonstances le S. fouquet a recours à votre justice pour obtenir le remboursement des frais qu’il a fait pendant Son séjour à la martinique. Le S. fouquet est un homme zelé et intelligent, qui paroit avoir fait en amerique des établissemens utiles. Il est digne de vos bontés et de votre protection.
Je Suis avec respect Monsieur Votre très humble et très obeissant serviteur
Lavoisier
